DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 15-20 and an election of Species A (single first microsystem) in the reply filed on 5/19/2021 is acknowledged.  The traversal is on the ground(s) that the search required for examination of all claims would not be unduly burdensome.  This is not found persuasive because the restriction requirement is pursuant to the unity of invention restriction practice which does not require undue burden and may share overlapping subject matter as long as it does not make a contribution over the prior art which was shown to be the case in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges claims 1-8 and 15-20 read on elected species A of a single first microsystem.  However, claims 6, 7 and 17 are further identified as reading on non-elected species.  In particular, the limitation of a second microsystem in claims 6, 7 and 17 is directed to non-elected Species B of a first and second microsystem.  Accordingly, claims 6, 7 and 17 are withdrawn to non-elected species embodiments.
Claims 1-5, 8, 15-16 and 18-20 are taken up for examination upon the elected invention and species.  Claims 6, 7, 9-14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (U.S.Patent Pub. No. 2012/0175442).
Regarding claim 1, Xiong et al. discloses a device (title; abstract), comprising: 
at least one first microsystem (figures 7 and 8, reference #112 and 114; [0035]) that includes: 
at least two micro-channels for the intake of each fluid into the device, the micro-channels, with respective sections S1 and S2 different from S1, facing each other along a central intake axis A and having an offset, linked to their difference in section (figure 7, reference #308 with first left channel 308 being offset from third right channel 308),
at least two micro-channels for the output from the device of the emulsion once formed (figure 8, top and bottom portions of rectangle and where connect to reference #312, 314 and 316),
an intersection area wherein the intake and output micro-channels intersect, the intersection area being able to generate an interface between the fluids and as such forming a pre-emulsion intended to flow in the output micro-channels until the completion of the forming of the emulsion (figures 7 and 8, see center rectangle where inlets and outlets meet), and

Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device and the fluid flow, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

    PNG
    media_image1.png
    725
    477
    media_image1.png
    Greyscale

Regarding claim 2, Xiong et al. discloses wherein the output micro-channels are arranged in the microsystem symmetrically, with respect to the central intake axis (figure 8, reference #314 and 316).
Regarding claim 3, Xiong et al. discloses wherein the singularity is a bend formed in each output micro-channel of the microsystem (fluid entering rectangle from reference #308 exits towards either side of rectangle and then bends downward to reference #314 and 316 and then to reference #312 (the bend is where the rectangle and cylinder 312 meet)).
Regarding claim 5, Xiong et al. discloses wherein the singularity is an abrupt widening or narrowing formed in each output micro-channel of the microsystem (figure 8, rectangle widens at reference #314 and 316).
Regarding claim 8, Xiong et al. discloses wherein the intake and output micro-channels have a square or rectangular section (see figure 7, intake channels 308 start as a rectangle where connect to reference #300 or 302; see figures 7 and 8, output channels start at rectangle before connects to cylinder 312).
Regarding claim 15, Xiong et al. discloses wherein the singularity is a bend formed in each output micro-channel of the microsystem (fluid entering rectangle from reference #308 exits towards either side of rectangle and then bends downward to reference #314 and 316 and then to reference #312 (the bend is where the rectangle and cylinder 312 meet)).
Regarding claim 16, Xiong et al. discloses wherein the singularity is an abrupt widening or narrowing formed in each output micro-channel of the microsystem (figure 8, rectangle widens at reference #314 and 316).
Regarding claim 18, Xiong et al. discloses wherein the intake and output micro-channels have a square or rectangular section (see figure 7, intake channels 308 start as a rectangle where connect to reference #300 or 302; see figures 7 and 8, output channels start at rectangle before connects to cylinder 312).
Regarding claim 19, Xiong et al. discloses wherein the intake and output micro-channels have a square or rectangular section (see figure 7, intake channels 308 start as a rectangle where connect to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. in view of Desai et al. (U.S. Patent No. 5,921,678).
Regarding claim 4, Xiong et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose two to six bends formed in each output micro-channel of the microsystem.
Desai et al. teaches another microfluidic mixing device (title).  The reference teaches two to six bends formed in each output micro-channel of the microsystem (figures 3A-3C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the additional bends of Desai et al. in the output micro-channels of Xiong et al.  One of 
Regarding claim 20, Xiong et al. in view of Desai et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the intake and output micro-channels have a square or rectangular section (see figure 7, intake channels 308 start as a rectangle where connect to reference #300 or 302; see figures 7 and 8, output channels start at rectangle before connects to cylinder 312).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774